                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      CHASE MASON,                                     Case No. 18-cv-07093-EJD (SVK)
                                   8                     Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE:
                                   9                v.                                     DEFENDANT’S AUGUST 13, 2019
                                                                                           DISCOVERY LETTER BRIEF
                                  10      SCOTT GARNER, et al.,
                                                                                           Re: Dkt. No. 29
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant City of Santa Cruz filed a Discovery Letter Brief on August 13, 2019. Dkt. 29.

                                  14   The Court allowed Plaintiff to respond by August 23, 2019. Dkt. 30. As of the date of this Order,

                                  15   no response has been received by Plaintiff. The dispute arises out of discovery demands served in

                                  16   April 2019 and followed by months of meet and confer efforts. Dkt. 29 at 2-3. According to

                                  17   Defendant, Plaintiff’s counsel, Mr. Schwartz, while often promising to respond to discovery, also

                                  18   indicated on more than one occasion that he may not be able to continue with representation due to

                                  19   undisclosed medical issues. Id. Defendant now seeks an order compelling “objection-free,

                                  20   verified” discovery responses and production of “all . . . responsive” documents by a certain date.

                                  21   Dkt. 29-1.

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                   1          In light of the foregoing information and the record before it, this Court hereby ORDERS

                                   2   Plaintiff to either (1) respond to Defendant’s outstanding discovery demands by Tuesday,

                                   3   September 3, 2019, or (2) to appear on that date to show cause as to why the Court should not

                                   4   enter Defendant’s proposed order. The Order to Show Cause Hearing shall be held at 10:00 a.m.

                                   5   on Tuesday, September 3, 2019, in Courtroom 6 at 280 South 1st Street in San Jose. The parties

                                   6   may appear by telephone.

                                   7          SO ORDERED.

                                   8   Dated: August 26, 2019

                                   9

                                  10
                                                                                                 SUSAN VAN KEULEN
                                  11                                                             United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
